Title: Motion of Instruction to the President, [9 May] 1783
From: Madison, James
To: 


Editorial Note
Closely following the tally of votes by which the plan for restoring public credit was adopted on 18 April 1783, there is printed in the Gaillard Hunt edition of the journals of Congress John Rutledge’s undated and undocketed motion of almost the same tenor as the present one of JM. Rutledge probably did not offer his resolution on 18 April, for otherwise he would not have left that date to be inserted in his opening clause, “That the resolutions of the instant be transmitted to the several states” (NA: PCC, No. 36, II, 23; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 261–62). Rutledge’s motion may also date on 9 May. If he did introduce it, he probably withdrew it after being reminded that, although he was a strong advocate of state rights, he had confined the role of state legislatures only to taking “the measures necessary for complying with the requisitions of Congress.”
 

[9 May 1783]
That the Presidt. at the time of transmitting copies of the recommendations of Congs. of  the day of  &c. to the Executive authorities of the several States, inform them that it is the earnest desire of Congress, that such of the Legislatures as are neither sitting, nor about to meet in a short Time, may be convened with all possible expidition.
